EXHIBIT 10.1

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of March 18, 2015,
by and among Qumu Corporation (the “Company”) and Dolphin Limited Partnership
III, L.P. (“Dolphin III”), Dolphin Associates III, LLC, and Dolphin Holdings
Corp. III (collectively, “Dolphin”) (each of the Company and Dolphin, a “Party”
to this Agreement, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Company and Dolphin were parties to an Agreement dated March 18,
2013, as amended on October 31, 2013 (the “Prior Agreement”);

 

WHEREAS, the Prior Agreement has terminated by its terms and the Company and
Dolphin desire to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                   Board Matters

 

(a)If requested in writing by Dolphin on or before the Initial Standstill Period
(defined below)(which request may be made only one time during this period) (the
“Request”), the Board shall increase the authorized number of directors and
appoint Donald T. Netter (the “Dolphin Director”) as a member of the Board of
Directors of the Company (“Board”) to fill the vacancy created thereby and as a
member of the Governance Committee and Compensation Committee of the Board,
provided that, on the date of such request, Dolphin beneficially owns in the
aggregate at least 4.5% of the then outstanding shares of common stock of the
Company (the “Common Stock”). If at any time that the Dolphin Director is
serving on the Board, Dolphin sells Common Stock such that it ceases to
beneficially own in the aggregate at least 4.5% of the then outstanding Common
Stock, the Dolphin Director shall immediately submit his resignation as a Board
member and as a member of any committee upon which he serves. If the Board
determines to accept the resignation, it shall provide a reason to Dolphin for
such acceptance. For avoidance of doubt, such resignation may be accepted in the
sole discretion of the Board for no reason other than such reduction in
ownership. If the Dolphin Director is appointed to the Board, the Dolphin
Director may not be removed by the Board at anytime prior to the 2016 Annual
Meeting (as defined below), other than for cause or as a result of Dolphin
selling Common Stock such that it ceases to beneficially own in the aggregate at
least 4.5% of the then outstanding Common Stock. For avoidance of doubt, nothing
herein shall require the Board to nominate the Dolphin Director for election to
the

 

 

 

Board at the 2016 annual meeting of shareholders of the Company (“2016 Annual
Meeting”), but if the Dolphin Director is serving on the Board at such time as
the Governance Committee and Board makes its determination of Board nominees in
respect to the 2016 Annual Meeting, the Dolphin Director will be considered
using the same standards used for other Board nominees, including those
recommended by a shareholder of the Company. If the Request is made (i) prior to
February 27, 2015 and not subsequently withdrawn prior to the date that is at
least twenty calendar days prior to the initial filing of the Company’s proxy
statement for the 2015 Annual Meeting (as defined below) (the “Filing Date”),
the Company will, or (ii) on or after February 27, 2015 but at least twenty
calendar days prior to the Filing Date, the Company will use its commercially
reasonable efforts to, nominate, recommend, support and solicit proxies for the
election of the Dolphin Director to the Board in the same manner as for the
Company’s other nominees standing for election to the Board at the 2015 annual
meeting of shareholders of the Company (including any other meeting of
shareholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof, the “2015 Annual Meeting”).

 

(b)Upon the execution of this Agreement, during the Standstill Period (as
defined below), Dolphin hereby agrees not to (i) nominate any person for
election at any meeting of shareholders of the Company, (ii) submit any proposal
for consideration at, or bring any other business before any meeting of
shareholders, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to any meeting of
shareholders, directly or indirectly, and shall not permit any of its Affiliates
or Associates, as defined below, to do any of the items in this Section
1(b).  During the Standstill Period, Dolphin shall not publicly or privately
encourage or support any other shareholder to take any of the actions described
in this Section 1(b).

 

(c)From the date of this Agreement, the Company’s obligations in Section 1(a)
shall be subject to the following: (i) the Dolphin Director must qualify as
“independent” pursuant to NASDAQ listing standards and, with respect to the
committee appointments must meet the independence requirements applicable to
committee members of such committee, and (ii) there must not have been any
material adverse change in the qualifications of the Dolphin Director as
determined by the Governance Committee in good faith after exercising its
fiduciary duties.

 

(d)Whether or not the Request is made, Dolphin agrees to appear in person or by
proxy at the 2015 Annual Meeting and vote all shares of Common Stock owned
beneficially or of record by it (i) in favor of the election of each of the
Company’s nominees for election to the Board and (ii) in accordance with the
Board’s recommendation on all other proposals.

 

2

 

(e)Dolphin agrees that it will cause its Affiliates and Associates to comply
with the terms of this Agreement.  As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”), and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

 

2.                   Standstill Provisions

 

(a)Dolphin agrees that, from the date of this Agreement until the date that is
(i) if a Request is not submitted by Dolphin pursuant to Section 1(a), ten (10)
business days prior to the deadline for the submission of shareholder
nominations for the 2016 Annual Meeting pursuant to the Company’s bylaws (the
“Initial Standstill Period”) or (ii) if a Request is submitted by Dolphin
pursuant to Section 1(a), the later of (X) the Initial Standstill Period or (Y)
the date such Dolphin Director ceases to serve on the Board (such applicable
period in clause (i) or (ii) shall be defined as the “Standstill Period”),
neither Dolphin, nor any of its Affiliates or Associates under its control or
direction, nor any of the Affiliates or Associates that control or direct
Dolphin will, and Dolphin will cause each of such Affiliates and Associates not
to, directly or indirectly, in any manner:

 

(i)become the beneficial owner, as such term is defined in Rule 13d-3 of the
Exchange Act, of more than 9.90% of the Common Stock;

 

(ii)engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders of
the Company), in each case, with respect to the Common Stock, other than in
accordance with Section 1 of this Agreement; provided that nothing in this
subsection shall prohibit Dolphin from taking any action during the Standstill
Period in support of the Dolphin Director (including engaging in a solicitation
of proxies for the election of the Dolphin Director) in connection with the 2015
Annual Meeting (provided such Dolphin Director is nominated by the Board for
election at such meeting) or any special meeting of the Company’s shareholders
called by a person or persons other than Dolphin for the purpose of removing or
electing directors of the Company;

 

3

 

(iii)form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Dolphin to join the “group” following the execution
of this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;

 

(iv)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement in accordance with
this Agreement;

 

(v)(A) seek representation on the Board (other than in accordance with Section 1
of this Agreement) or submit nominations in furtherance of a “contested
solicitation” for the election or removal of directors of the Company or take
any other action with respect to the election or removal of any directors (other
than in accordance with Section 1 of this Agreement), (B) otherwise seek to
control or influence the management, Board or policies of the Company, other
than the Dolphin Director in his capacity as such or (C) instigate, support,
encourage or assist any third party to do any of the actions set forth in clause
(A) or (B) above; provided that nothing in this subsection shall prohibit
Dolphin from taking any action during the Standstill Period in support of the
Dolphin Director (including engaging in a solicitation of proxies for the
election of the Dolphin Director) in connection with the 2015 Annual Meeting
(provided such Dolphin Director is required to be nominated by the Board for
election at such meeting) or any special meeting of the Company’s shareholders
called by a person or persons other than Dolphin for the purpose of removing or
electing directors of the Company;

 

(vi)(A) make any proposal for consideration by shareholders at any annual or
special meeting of shareholders of the Company, or (B) other than at the
direction or with the consent of the Board, in the Dolphin Director’s capacity
as a director of the Company, or with respect to purchases of Common Stock
expressly permitted by Section 2(a)(i), offer, propose, or make any public
statement with respect to, or encourage, solicit or negotiate with any third
party with respect to, a merger, consolidation, acquisition of control or other
business combination, tender or exchange offer, purchase, sale or transfer of
assets or securities, dissolution, liquidation, reorganization, change in
capital structure, recapitalization, dividend or similar transaction involving
the Company;

 

4

 

(vii)seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 1; provided
however, that nothing in this subsection shall prohibit Dolphin from taking any
action during the Standstill Period in support of the Dolphin Director
(including engaging in a solicitation of proxies for the election of the Dolphin
Director) in connection with the 2015 Annual Meeting (provided such Dolphin
Director is required to be nominated by the Board for election at such meeting)
or any special meeting of the Company’s shareholders called by a person or
persons other than Dolphin for the purpose of removing or electing directors of
the Company; or

 

(viii)make any request or submit any proposal to waive, terminate or amend the
terms of this Agreement other than through non-public communications with the
Company that would not be reasonably determined to trigger public disclosure
obligations for any Party.

 

3.                   Representations and Warranties of the Company

 

The Company represents and warrants to Dolphin that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

4.                   Representations and Warranties of Dolphin

 

Dolphin represents and warrants to the Company that (a) Dolphin has the
corporate power and authority to execute this Agreement and any other documents
or agreements to be entered into in connection with this Agreement and to bind
it thereto, (b) this Agreement has been duly authorized, executed and delivered
by Dolphin, and is a valid and binding obligation of Dolphin, enforceable
against Dolphin in accordance with its terms, except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution, delivery
and performance of this Agreement by Dolphin does not and will not (i) violate
or conflict with any law, rule, regulation, order,

 

5

 

judgment or decree applicable to Dolphin, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which Dolphin is a party or by which it is bound, and (d) as of
the date of this Agreement, (i) Dolphin is deemed to beneficially own in the
aggregate Five Hundred Sixty Thousand Five Hundred (560,500) shares of Common
Stock, (ii) Dolphin does not currently have, and does not currently have any
right to acquire, any interest in any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement), and (iii) none of the shares
of Common Stock identified in clause (d)(i) above are pledged as collateral for
any loan or indebtedness, including any margin loan.

 

5.                   Press Release

 

Promptly following the execution of this Agreement, the Company shall file this
Agreement as an exhibit on Form 8-K.  Prior to the filing of the Form 8-K,
neither the Company nor Dolphin shall issue any press release or public
announcement regarding this Agreement without the prior written consent of the
other Party, except for Dolphin’s filing of Schedule 13D/A in connection with,
and including as an exhibit, this Agreement.  During the Standstill Period, the
Company, Dolphin, and the Dolphin Director shall not make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Form 8-K or any previous mutually agreed press release,
except as required by law or the rules of any stock exchange or with the prior
written consent of the other Party.

 

6.                   Specific Performance

 

Each of Dolphin, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury may not be adequately compensable by the remedies available at law
(including the payment of money damages).  It is accordingly agreed that
Dolphin, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, without the requirement to
post bond or other security, and the other Party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in
equity.  This Section 6 is not the exclusive remedy for any violation of this
Agreement.

 

6

 

7.                   Expenses

 

The Company and Dolphin shall pay their own expenses incurred in connection with
the matters related to this Agreement.

 

8.                   Severability

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.                   Notices

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Qumu Corporation

7725 Washington Avenue South

Minneapolis, Minnesota 55439

Attention: Chief Executive Officer

Telephone: (952) 683-7900

Facsimile:  (952) 944-7808

 

with a copy (which shall not constitute notice) to:

 

Lindquist & Vennum LLP

4200 IDS Center

80 South Eighth Street

Minneapolis, Minnesota 55402

Attention: Charles P. Moorse, Esq.

Telephone: (612) 371-3211

Facsimile: (612) 371-3207

 

7

 

If to Dolphin:

 

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky, Esq.

Telephone: (212) 451-2333

Facsimile: (212) 451-2222

 

10.                Applicable Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Minnesota without reference to the conflict of
laws principles thereof.  Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the state or federal court of Minnesota
and any state or federal appellate court therefrom within the State of Minnesota
or the Eighth Judicial Circuit.  Each of the Parties hereto hereby irrevocably
submits, with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts.  Each of the
Parties hereto hereby irrevocably waives, and agrees not to assert in any action
or proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

11.                Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

8

 

12.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries

 

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter and supersedes in all respects the Prior
Agreement.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings between the Parties other than those
expressly set forth herein.  No modifications of this Agreement can be made
except in writing signed by an authorized representative of each the Company and
Dolphin, except that the signature of an authorized representative of the
Company will not be required to permit an Affiliate of Dolphin to agree to be
listed on Exhibit A and be bound by the terms and conditions of this
Agreement.  No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.  The terms and conditions
of this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns.  No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Dolphin, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Dolphin.  This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other persons.

 

13.                Mutual Non-Disparagement

 

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, Affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, Affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly disparage, call into
disrepute, or otherwise defame or slander the other Party or such other Party’s
subsidiaries, Affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiary who no longer serves in such capacity
following the execution of this Agreement), directors (including any current
director of a Party or a Party’s subsidiary who no longer serves in such
capacity following the execution of this Agreement), employees, shareholders,
agents, attorneys or representatives, or any of their products or services, in
any manner that may reasonably be expected to damage the business or reputation
of such other Party or such Party’s products or services, or damage the business
or reputation of its subsidiaries, Affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, shareholders,
agents, attorneys or representatives.  Nothing in this Agreement shall prohibit
Dolphin from communicating with Dolphin III’s limited partners and agents or,
subject to the terms of Section 2, with officers and directors of the Company,
with respect to public information concerning the Company.

 

[The remainder of this page intentionally left blank]

 

 

9

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

  QUMU CORPORATION             By:   /s/  Sherman L. Black     Sherman L. Black
Chief Executive Officer

 

 

DOLPHIN LIMITED PARTNERSHIP III, L.P.

 

By:  Dolphin Associates III, LLC, its General Partner

 

By:  Dolphin Holdings Corp. III, its Managing Member

 

By:   /s/  Donald T. Netter         Donald T. Netter
      Senior Managing Director

 

 

DOLPHIN ASSOCIATES III, LLC

 

By:  Dolphin Holdings Corp. III, its Managing Member

 

By:   /s/  Donald T. Netter         Donald T. Netter
      Senior Managing Director

 

 

DOLPHIN HOLDINGS CORP. III

 

By:   /s/  Donald T. Netter         Donald T. Netter
      Senior Managing Director



 

 

 

[Signature Page to Agreement]

10

 

EXHIBIT A

 

Dolphin Limited Partnership III, L.P.

Dolphin Associates III, LLC

Dolphin Holdings Corp. III

Donald T. Netter

 

 

 

 

 

 

 

 

 



11

 

